UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


John A. Coleman,                              )
                                              )
               Petitioner,                    )
                                              )               Civil Action No. 18-3012 (UNA)
                                              )
                                              )
Lorie Davis,                                  )
                                              )
                Respondent.                   )


                                  MEMORANDUM OPINION

       Petitioner, appearing pro se, is a Texas state prisoner incarcerated in Amarillo, Texas. He

has filed an application to proceed in forma pauperis and a document captioned “Writ of

Prohibito with Memorandum in Support” [Dkt. # 1]. Asserting that his criminal indictment and

conviction are “null and void,” petitioner asks respondent Director of Texas Department of

Criminal Justice “to cease the illegal incarceration and imprisonment of Coleman against his

liberties.” Pet. at 1. Petitioner baldly concludes that he “has shown by clear and convincing

evidence that [his] conviction and incarceration [are] illegal and being illegally imposed,” id. at

2, and thus seeks his release “unconditionally” and expungement of “his record.” Id.

       A challenge to a state conviction must proceed under 28 U.S.C. § 2254, which requires

that the petitioner first exhaust his available state remedies. See id. §2254(b)(1). Thereafter, an

application under § 2254 “may be filed in the district court for the district wherein such person is

in custody or in the district court for the district [where] the State court was held which convicted

and sentenced [petitioner][,] and each of such district courts shall have concurrent jurisdiction to

entertain the application.” 28 U.S.C. § 2241(d). This Court lacks authority to entertain the

                                                  1
instant petition; therefore, this case will be dismissed. A separate order accompanies this

Memorandum Opinion.



                                                             /s/ Timothy J. Kelly
                                                             TIMOTHY J. KELLY
                                                             United States District Judge

Date: January 8, 2019




                                                 2